Citation Nr: 1431573	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  05-25 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic muscle pain, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a sleep disturbance, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for night sweats or cold sweats, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for shortness of breath, to include as due to undiagnosed illness and/or environmental hazards.   

6.  Entitlement to service connection for residuals of tuberculosis exposure, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for numbness of the left cheek, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for stuttering, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for a chronic sore throat, to include as due to undiagnosed illness.   

10.  Entitlement to an initial rating in excess of 10 percent for eczema of the fingers.

11.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.  

12.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.  

13.  Entitlement to an initial rating in excess of 0 percent for tension and migraine headaches prior to September 15, 2009, and in excess of 10 percent on and after September 15, 2009.  

14.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine.  

15.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the cervical spine.  

16.  Entitlement to a compensable initial rating for allergies and hay fever.  

17.  Entitlement to a compensable initial rating for osteochondritis.  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in April and October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Those actions were followed by entry of an additional rating decision in July 2005, granting service connection and/or assigned initial ratings for several disorders, including cervical and lumbar spine disabilities, and in October 2008, granting service connection and/or initial ratings for eczema of the fingers and bilateral knee disorders.  Finally, the RO by its rating decision of March 2010 increased the initial rating assigned for tension and migraine headaches from 0 percent to 10 percent, effective from September 15, 2009.  Certification of the issues on appeal was thereafter effectuated by separate, VA Forms 8, dated in March 2014.  

The Board herein grants service connection for chronic muscle pain, chronic fatigue, a sleep disturbance, night sweats, shortness of breath, and a chronic sore throat, all as undiagnosed illnesses, and denies an initial compensable rating for allergies and hay fever.  All remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Undiagnosed illnesses entailing chronic muscle pain, chronic fatigue, a sleep disturbance, night sweats, shortness of breath, and a chronic sore throat are reasonably linked to the Veteran's service in the Southwest Asia Theatre of Operations.  

2.  From January 1, 2004, to the present, the Veteran's service-connected allergies and hay fever are shown to be manifested by complaints of nasal obstruction requiring daily use of medication, but without a showing of polyps or more than a 50 percent obstruction of the nasal passage on either side or complete obstruction on one side.  

3.  The schedular criteria for rating of the Veteran's allergies and hay fever are adequate for the manifestations and symptoms indicated.  


CONCLUSIONS OF LAW

1.  Undiagnosed illnesses entailing chronic, generalized muscle pain, chronic fatigue, a sleep disturbance, night sweats, shortness of breath, and a chronic sore throat were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  The criteria for the assignment of an initial compensable rating for allergies and hay fever for the period from August 1, 2004, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as the merits-based adjudications herein, excepting that pertaining to the initial rating for allergies and hay fever, are fully favorable to the Veteran, the need to address the VA's compliance with its duties to notify and assist as to those matters is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 

As for the claim for a higher initial rating for allergies and hay fever, the Board is required to ensure that the VA's duties to notify and assist have been satisfied, before addressing the merits of that claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a December 2003 letter from the RO to the Veteran, addressing his then pending claim for service connection for disorder(s) at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Such notice preceded entry in March 2006 of the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) by the U.S. Court of Veterans Appeals (Court), as to the assignment of ratings and effective dates.  

VCAA notice is to be furnished to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini, supra.  Here, full VCAA notice to the extent feasible occurred prior to RO's initial rating decision in April 2004, in accord with Pelegrini.  Also, this is a claim for initial rating and once service connection has been granted, the claim has been substantiated; therefore, additional VCAA notice under §38 U.S.C.A. § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice cannot be considered prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the RO has provided the Veteran the required statement of the case in July 2005 discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations and this was followed by supplemental statements of the case in 2008 and 2010 confirming the prior denial.  In light of the foregoing, and in the absence of any specific allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled during postservice years.  Also, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has afforded the Veteran multiple VA medical examinations in order to ascertain the nature and severity of his allergies and hay fever.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  Moreover, the findings obtained by VA examinations are consistent with those set forth in accompanying records relating to ongoing medical care.  As such, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 


Service Connection for Undiagnosed Illnesses

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA is authorized to compensate any Persian Gulf veteran suffering from a qualifying chronic disability resulting from an undiagnosed illness, a medically unexplained multi-symptom illness, or any diagnosed illness that the VA Secretary determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2013). 

Here, the Veteran alleges, in part, that he suffers from chronic muscle pain, chronic fatigue, a sleep disturbance, cold sweats, shortness of breath, and chronic sore throats dating to 1991 as a result of undiagnosed illness due to hazards he encountered in the Gulf War.  Inasmuch as the record supports entitlement thereto, notwithstanding the existence of evidence contradindicating entitlement, the need to address other possible theories of entitlement to service connection is obviated.  

First and foremost, the record reflects that the Veteran served on multiple tours of duty in the Southwest Asia Theatre of Operations, with deployments to Kuwait and Saudi Arabia, and received the Bronze Star Medal, not for combat, but for meritorious achievement or service.  Hence, the Veteran meets the threshold criterion for service within the Southwest Asia Theater of Operations.  

As well, service treatment records identify various muscle complaints, some of which were associated with disabilities such as a muscle strain of the right shoulder, bilateral knee and spinal disorders, and osteochondritis, for which service connection has already been established.  In other instances, myalgias, body aches, and sore throats were attributed by inservice medical personnel to an upper respiratory infection, pharyngitis, or possible strep throat.  At other times, to include an August 2003 medical evaluation in service, pertinent complaints were not attributed by examining medical personnel to any clinical diagnosis.  A VA medical examination was afforded the Veteran in November 2003 prior to his service separation, which set forth clinical impressions of a sleep disturbance with cold sweats, chronic fatigue with a daily routine consistent with an active lifestyle, subjective symptoms of chronic muscle pain with no positive exam findings, chronic sore throat with normal examination and morning symptoms consistent with mouth breathing, and recurring shortness of breath under investigation by a pulmonary specialist.  Pain in three spinal areas and of the chest was likewise diagnosed.  

Of the evidence developed postservice, the Board finds most persuasive the reports and opinions identified on VA medical examinations in June 2004 setting forth clinical impressions of chronic complaints of fatigue and muscle pain with essentially normal examination clinically, in May 2005 confirming the absence of any known diagnosis for the Veteran's chronic sore throats, and in March 2010.  The March 2010 evaluation disclosed findings which led the VA examiner to conclude that the Veteran had undiagnosed illnesses involving chronic fatigue and night sweats which did not meet the diagnostic criteria for a chronic fatigue syndrome; chronic generalized muscle pain and an associated sleep disturbance which did not meet the diagnostic criteria for fibromyalgia; and subjective complaints of shortness of breath with normal physical examination, chest films, and pulmonary function testing.  Other less persuasive evidence attributes the claimed disorders to an anxiety disorder encompassing hyperventilation, or alternatively, to a hyperventilation syndrome as a stand-alone entity, or, possibly,  even use of certain medication.  

The Veteran credibly describes chronic complaints of muscle pain, fatigue, sleep difficulties, night sweats, shortness of breath, and sore throats, which the medical evidence do not by any consensus link to any diagnosed disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Given that the weight of the evidence denotes the presence of undiagnosed illnesses as to the foregoing, the Board grants service connection for each as undiagnosed illnesses attributable to Gulf War service.  

Initial Rating for Allergies and Hay Fever

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

In this instance, service connection for allergies and hay fever was established by rating action in April 2004.  At that time, a 0 percent evaluation was assigned therefor under DC 6522.  The Veteran has appealed the initial rating assigned, alleging that the 0 percent rating is inadequate for the level of impairment he experiences.  He points specifically to the need to make use of Claritin or other medication on a daily basis and at his own expense for control of severe symptoms.  He reports that if he does not take his medication, he has complete obstruction of his nasal passages and that he is entitled to the maximum rating available under DC 6522.  

DC 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without nasal polyps, but with greater than a 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated as 10 percent disabling.  Allergic or vasomotor rhinitis with nasal polyps is rated as 30 percent disabling.  38 C.F.R. § 4.97, DC 6522.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his allergies and hay fever at any point during the period from January 2004 to the present.  Fenderson, supra.  Here, there is no allegation or showing of any nasal polyps and the required obstruction of one or both nasal passages is not clinically identified, as to warrant an initial compensable rating.  Id.  

That is not to say that there is evidence of record which supports the Veteran's entitlement to a compensable rating.  Notably, his statements as to the occurrence of partial or total nasal obstruction at times are not inherently incredible, but they are, however, not corroborated by any medical finding or opinion during the period at issue.  See Buchanan, Washington, supra.  In addition, the Board takes note of the clinical entry made at the time of a VA examination in May 2005, when the Veteran was experiencing an upper respiratory infection and there was shown clinically at that time to be a 90 percent obstruction on the right side and a 75 percent obstruction of his left nasal passage.  The VA examiner then noted that the Veteran's symptoms were persistent, but that the findings were confounded by his current upper respiratory infection.  To that extent, the obstructions found to be present then were attributed to an unrelated, intervening event, as opposed to the service-connected allergies and hay fever.  The most recent examination in September 2009 disclosed no obstruction of either nare or other pertinent abnormality, with the examiner concluding that the Veteran's allergic rhinitis had no effects on his usual occupation or daily activities.  The remainder of the clinical data assembled since January 2004 fails to document the necessary polyps or obstruction of one or both nasal passages for assignment of a compensable schedular evaluation under DC 6522 or any alternate DC.  

The Board has considered whether the Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate polyps and nasal obstruction.  The symptoms reported to be associated with the Veteran's service-connected allergies and hay fever, including nasal congestion and blockage requiring use of medication are contemplated by the rating criteria and there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Medical evidence fails to show anything unique or unusual about the Veteran's allergies and hay fever that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

As a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for allergies and hay fever, his appeal must be denied without application of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for undiagnosed illnesses entailing chronic muscle pain, chronic fatigue, sleep disturbance, cold sweats, shortness of breath, and a chronic sore throat is granted.  



An initial compensable rating for allergies and hay fever is denied.  


REMAND

The record reflects that the Veteran was afforded VA examinations in March 2010 which encompassed each of the disorders for which service connection and/or initial ratings are herein sought on appeal, excepting eczema of the fingers, but without consideration thereof by the AOJ or issuance of a supplemental statement of the case following those evaluations.  

The evidence in question was not submitted by the Veteran or his representative and is beyond the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided to the ROs via Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial RO review).  Remand for corrective action is in this instance required.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

Notice, too, is taken that the reports as to the March 2010 examinations referenced the Veteran's comment that all of his medical care was obtained through non-VA providers and further efforts are needed to attempt to obtain records relating to that non-VA medical care.  

In addition, additional development in the form of further VA examinations is found to be necessary.  Many years have elapsed since the Veteran's service-connected disabilities herein at issue have been evaluated.  It is also evident that when the skin disorder of the Veteran's fingers was last evaluated in September 2009, the examiner concluded that, although less than five percent of the body as a whole was affected, there was no involvement of the exposed areas, including the hands.  The Board may not proceed to adjudicate the merits of claim presented without obtaining clarifying medical data as to the degree of involvement of the exposed skin area.  As well, the nature and etiology of claimed residuals of tuberculosis exposure left cheek numbness, and stuttering remain unclear, to include whether any is due to an undiagnosed illness having its onset in or as a result of service in the Gulf War.  Remand to facilitate this needed development is thus deemed advisable.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file.  

2.  Request that the Veteran provide sufficient identifying information and authorization regarding his receipt of medical care for any disorder herein at issue from non-VA sources from January 2004 to the present, and depending on his response, assist him in obtaining all pertinent medical records relating to non-VA medical care for inclusion in his VA claims folder.  

3.  Afford the Veteran VA examinations in order to ascertain more clearly the nature and etiology of his claimed disorders involving residuals of tuberculosis, left cheek numbness, and stuttering and the current nature and the nature and severity of his service-connected eczema of the fingers, degenerative changes of the right and left knees, migraine headaches, degenerative disc and/or joint disease of the cervical and lumbar spine, and osteochondritis.  As part thereof, the VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner(s) for review.  Range of motion studies of the knees and spine should be undertaken and as to each musculoskeletal disorder, and an assessment as to pain and functional loss as pertinent under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013) should be furnished.  All pertinent diagnoses should be identified.  

The VA examiner(s) should then offer an opinion addressing the following questions pertinent to the claims for service connection, providing a complete rationale for each response: 

a)  Is there a showing of current disability linked to a known diagnosis or diagnoses involving residuals of tuberculosis exposure, numbness of the left cheek, and/or stuttering?  

b)  Are there symptoms and manifestations relating to residuals of tuberculosis exposure, numbness of the cheek, and/or stuttering, which are not encompassed by any current diagnosis, and, if so, is it at least as likely as not (50 percent or greater probability) that any such symptoms or manifestations are the result of undiagnosed or chronic multi-symptom illness of service origin?  Full consideration should be afforded by the VA examiner(s) to the Veteran's complaints as to his ongoing symptoms and manifestations relating to the foregoing.  

c)  As to any clinical diagnosis of current disability relating to residuals of tuberculosis exposure, numbness of the cheek, and/or stuttering, is it at least as likely as not (50 percent or greater degree of probability) that any such disorder originated in service or is otherwise attributable to military service?

4.  Lastly, readjudicate the Veteran's claims for service connection and for higher initial ratings remaining on appeal, to include the claims for service connection on the basis of undiagnosed illness.  Such readjudications should be based on all of the evidence of record, including that received since entry of the supplemental statements of the case in January and March 2010.  Following issuance of a supplemental statement of the case as to any claims not granted, afford the Veteran a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


